DETAILED ACTION
This Final Office Action is responsive to applicant’s response and request for reconsideration as filed on 07/23/2021 in which claims 20-22 are newly presented.
Claims 1-22 are currently pending and under examination, of which claims 1, 15, and 20 are independent claims. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant introduces new independent claim 20 which is a method, claim 1 is also method. The claims do not prima facie appear to warrant Restriction because, as the applicant notes in remarks 07/23/2021 [P.8], “Claim 20 has similar scope to pending claim 1”. Applicant then notes how they are distinct in separating instructions according to teaching or task, and that the skilled artisan would recognize that task instructions differ from teaching instructions. Examiner notes that the matter appears directed to a custom instruction set architecture. The level of customization for these instructions seems to require context. Context is provided as exemplar embodiment (non-limited) regarding robotic interaction with med kit. For example, as noted in remarks, “first teaching instruction: A med kit is a white box […] second task instruction: keep looking out for medical emergencies”. That is, teaching is declarative and task is execution. However, without such reduction to practice it does not seem clear that one wouldn’t be able to simply teach a task as single instruction (in one-shot as title of application suggests). This is because one does not automatically assume pre-knowledge of a custom instruction set. Many examples throughout the art, and in fact entire industry conferences (e.g., ROScon – robotic operating system conference) are the subject of instruction for robotic tasks, wherein the 
Applicant’s arguments dated 07/23/2021 in view of the prior art rejection under 35 U.S.C. 103 have been fully considered, but they are not deemed persuasive. The rejection is maintained with the following remarks:
Applicant first argues that the combination Misra and Jain does not yield the limitation “instruction for augmenting a knowledge representation”. However, the examiner respectfully disagrees. There are no two sides to this argument because the specification is entirely silent as to “augment”. Rather, as used by the application, the claim language is merely a nonce placeholder for anything which modifies element of “knowledge representation” via instruction. Misra details instruction as natural language NL instruction (replete, explicit) for context of robotic assistant illustrated Fig 1. Knowledge representation is an object in the environment such as a cup, pot, etc. (replete, explicit). Augmenting is non-limited to generalizing an instruction or mapping an instruction sequence. These functionalities are explicitly cited in the non-final rejection [P.281 ¶1-2] “maps natural language instruction to a mobile manipulation instruction sequence depending on the context… example, the NL instruction ‘fill the cup with water’” and [P.282 ¶1] “generalizing to different tasks in changing environments”. The functionality of mapping (grounding) is learned via dynamic algorithm [P.289-90] having technical effect of redefining pot as cup “a variable z ∈ Z(s) is mapped to a cup in the new environment and was mapped to a pot in the original environment”. A detailed discourse into the inner workings and training of such algorithm would be reading excessively beyond meeting a limitation of so few elements, particularly when they have no clear definition.
Applicant next traverses limitation “one or more executable scripts that encode the at least one of the event, the object relation, the rule, the action, or the goal” being generated. However, the examiner respectfully disagrees. At least one of […] list of alternatives encompasses quite much and does not elicit an exact science. One might have a harder time identifying elements which falls outside the scope of being described as at least one of event, object relation, rule, action, or goal. Regardless, Misra is explicit in describing these elements, taking for example object relation R or actions per [Tbls 2-3] and intuitively gleaned from Figs 2-3 or [P.295 ¶4] “executable output: moveTo (pot); grasp (pot); moveTo (sink); keep (pot, sink, on)”. As already noted, [P.282 Last¶] “key contributions of this paper are: we encode the environment and task” wherein task is action. A screenshot illustrates technical effect per Fig 6 “Control the robot in first person”. Apart from the encoding of Misra, it is also noted [P.287 Last¶] “Encoding this information for an environment is very tedious and there is a large body of literature on learning them from observations” which emphasizes that novelty or inventive concept would not be likely attributed to rote programming lines of code or compiler build as it is noted the subject of such large body of literature.
Applicant next traverses limitation “while the intelligent system is online” in performing steps per final limitation. However, the examiner respectfully disagrees. In the computer arts, there is perhaps no greater exemplar of a widely contested buzzword than that of real-time or online. There are certainly instances in the art for which the term “online” carries significant weight such as in the context of latency requirements tending to be on the order of milliseconds which is found for example in stock prediction and temporal bounds over resource sensitive contexts. However, the application presents only the idea of solving timely, doing so in the background, and without detailing a technical solution for resolving temporal timeframe in an objective and causal relation. What is the time constraint? Is it user-defined? If not then what happens at each time step? If one does not know what happens at any given time step then how can it be determined what the constraint is, what a solution looks like, or how anything can be considered ‘online’? Applicant mischaracterizes Misra as “offline” which is not identified anywhere in the art. Rather Misra discloses [P.297 RtCol] “real-time inference” without explicitly stating that each step is “online”. Jain is cited as curing this as Jain specifically resolves robotic state at each time step [P.5 ¶2] for learning online (replete, title), with implementation via algorithms 1-2 [P.7-8]. Jain shares a same co-author (Saxena), utilizes same robotic platform (PR2), and is from same university (Cornell), and is directed to generalization of robotic task thus largely being an extension of the same research set forth by Misra. Motivation for the combination resolving time steps illustrated Misra Fig 4 according to technique of Jain is cited as quickly learning and doing so without relying on expert users. The motivation does not appear to be contested beyond no there being no imaginable way of modifying to arrive at the combination and with the level of skill irrelevant because teachings do not disclose all elements. As identified with above arguments, all limitations and all elements of the claim are met by the prior art. In consideration of these points, the argument is not persuasive. The arguments presented above support the rejections to independent claims 1, 15, 20 and related dependent claims.
Applicant finally traverses claim 3. The grounds of traversal are not clear, despite applicant’s allegation of being very clear and entirely at odds. Is there a specific element or limitation not taught, or is the argument directed to the combination? What is the applicant referring to by the “query of generated to obtain information”? What is the technical effect applicant seeks? As noted in the rejection, an unmapped variable is unknown element (Misra), this has an application of identifying ambiguous words. Tellex discloses that the robot can query a human user, cited with the motivation to assess mappings between language and groundings. One would thus assess a potential mapping of Misra according to the technique of Tellex. This may be achieved as “language candidates” (Tellex [P.5 ¶1]), (Misra [P.285 ¶2]) or so as to “augment our robot with a model of the listener’s ability to understand a request in the particular environment” (Tellex [P.4 Last¶]). Examiner seeks clarification of applicant’s argument regarding claim 3.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 22 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Claim 22, newly presented, is drawn to a “third instruction”. No third instruction is found in the specification, much less a highly tailored third instruction which is a basis for requesting of augmentation and prior to second state augmentation, which is also not identified. In making the reader guess as to what the applicant thinks they mean and weighing the claim as a whole, examiner interprets the language as a sequence of instructions over time such as Nth instruction so as to address incomplete instructions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1-2, 4-6, 9-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Misra et al., “Tell Me Dave: Context-sensitive grounding of natural language to manipulation instructions”, hereinafter Misra, in view of 
Jain et al., “Learning Preferences for Manipulation Tasks from Online Coactive Feedback”, hereinafter Jain.
With respect to claim 1, Misra teaches: 
A method {Misra [P.282 ¶4-5] “our method handles generalization to new environments” whereby [Abstract] “We present a model that takes into account the variations in natural language and ambiguities in grounding them to robotic instructions” using “PR2 robot”} comprising: 
receiving, at an intelligent system, a first instruction for augmenting a knowledge representation of said system with knowledge involving an object in an environment {Misra Fig 1 illustrates PR2 robotic barista interacting with human for object/environment context. [P.281 ¶1-2] “we present a learning algorithm that maps natural language instruction to a mobile manipulation instruction sequence depending upon the environment context… example, the NL instruction ‘fill the cup with water’ may require the robot to pick a cup and fill it with water”. Augmenting is [P.282 ¶1] “generalizing to different tasks in changing environments”, [P.289 ¶1-4] “generalized variables Z. For example, {moveTo(cup01); grasp(bottle01)} would be stored as the generalized instruction sequence {moveTo(z1); grasp(z2)}”}, the instruction 
provided by a human instructor in a natural language format {Misra [P.286 Sect.3 ¶2] “human gives the instructions for performing a task in natural language (see Figure 2)”}, and 
representing knowledge related to at least one of an event, an object relation, a rule, an action, or a goal {Misra [P.287 Sect3.4 ¶3] “instruction primitive keep which accepts three arguments, object obj1, obj2, and relationship R” is object relation, again listed within instruction Table 2 [P.285]. See also [P.289 Sect5.1 ¶3] “rule based approach… map to the objects that have a relation” and/or [P.286 Sect.3 ¶2] “instructions for performing a task… instructions have arguments, e.g., grasp(objecti)” wherein task of grasp is an action}, 
wherein the intelligent system includes one or more subsystems for sensing the environment and for interacting with the object {Misra Figs 9-10 illustrated PR2 real robotic system, described as [P.295 Sect.9 ¶1] “end-to-end robotic system… manipulate real world objects to achieve the task” having subsystems of at least [P.296 ¶2-3] “RGB-D sensor (Microsoft Kinect)… user controls the gripper” as well as [P.290 Alg.1] “dynamic programming”}; 
generating, by the intelligent system, an in-memory representation of a meaning of the instruction {Misra [P.283 Last¶] “Semantic parsing is the problem of representing the natural language by a formal representation… map NL instructions into their meaning representations”. Further, [P.285 ¶2] “Our work addresses not only the validity of instruction sequences and data-driven retrieval of low-level instructions, but it also models the ambiguity” ambiguity resolves meaning; [P.287 Sect3.2] “store aforementioned representation of every object in the environment along with spatial relations between objects” and [P.289 Sect5.1 ¶1] “store generalized instructions”}; 
dividing, by the intelligent system, the in-memory representation of the meaning of the instruction into elements based on predefined knowledge types, where the elements correspond to parts of the in-memory representation of the meaning of the instruction {Misra [P.286 Sect3.1] “parsing natural language commands into a structured intermediate representation… We use a sequence of verb clauses as the representation which are ordered temporally… For example” illustrated breakdown of sentences “Take the cup with water and then ignite the stove. Now place the cup on the stove and wait”. A predefined knowledge type is part of speech such as verb clause int. representation}; 
assigning to the elements of the in-memory representation of the instruction respective ones of the predefined knowledge types {Misra [P.286 Sect3.1] “verb clause C is a tuple C=(v, [obj], p)” with p resolving relationship space. See also [P.290 Sect6.1.8] “verb-correlation score” and [P.297 ¶2-3, Tbl.5] “Neo-Davidsonian semantics, which defines a common event shared between multiple atoms (instantiated predicate)”}; 
generating, by the intelligent system, one or more executable scripts that encode the at least one of the event, the object relation, the rule, the action, or the goal, where the one or more executable scripts control the one or more subsystems of the intelligent system to operate within the environment in order to interact with the object to perform a task, the generating the one or more executable scripts {Misra [P.282 Last2¶] “we train our PR2 robot using the Learning from Demonstration approach for several controller instructions… We encode the environment and task context in to an energy function over a CRF which allows grounding of the NL instructions into an environment for tasks” An executable script is controller instructions for encoding tasks (actions) and environment (of objects), see for example Figs. 2-3 [P.283] and instruction execution, encoding at [P.287 Sect3.3-3.4]} including 
creating at least one of an object specification, an event specification, an object relation specification, an action specification, a rule specification, or a goal specification, based on the assignment of the respective ones of the predefined knowledge types to the elements of the in-memory representation of the instruction {Misra [P.288-89 Sect.5] “For a given verb clause Ci, we use training data D to come up with a sample of the instruction-templates {Ii(s)}. During training we collect a large set of verb clauses C(j), the corresponding instruction-sequence I(j) and the environment E(j)… The original mapping {z1->cup01, z2-> bottle02} is stored in ξ(j)” wherein a proposed instruction template for given verb clause is specification for at least an action/task. See also [P.290 Sect6.1.2] calculation of NL similarity for verb clause objects and [P.287] Table 3 for truth conditions of strips predicate}, and 
incorporating the at least one of the object specification, the event specification, the object relation specification, the action specification, the rule specification, or the goal specification into the one or more executable scripts {Misra [P.289 Sect5.1] “instantiate the generalized instructions for a new environment and language context. Given the sth instruction-template Ds=(Cs, Es, Is, ξs), a clause Cj and a new environment Ej, the aim of the instantiation algorithm is to return the instantiated instruction template Ij… return the instantiated instruction sequence Ij after replacing all variables z ϵ Z(s) with the object ξ(z)”}; Application No.: 16/098,7853 Docket No.: 70011-074US1
augmenting the knowledge representation of the intelligent system with knowledge comprising the one or more executable scripts {Misra [P.289 Sect5.1] “In order to accomplish this task, we should find a grounding of the generalized variables Z(s)… We first map to the objects that have a relation. For example, if we have cup on table in the clause and the template contains z1 on z2, then we map z1, z2 to the grounding of cup and table, respectively… The new mapping is stored as ξ and the instructions returned after replacing the variables using ξ are given by Ij”. See also [P.288 Sect.4 ¶2] “infer the sequence of controller instructions I” and [P.289 Last¶] “variable z ϵ Z(s) is mapped to a cup in the new environment and was mapped to a pot in the original environment”}; and 
executing, by the intelligent system, the one or more executable scripts, where the executing includes controlling the one or more subsystems of the intelligent system to interact with the object in accordance with a second instruction {Misra [P.286 Sect.3 ¶2] “our goal is to output a sequence of controller instructions I that the robot can execute” is execution where sequence of instruction provides for second instruction and which controls the robot, see Fig 4. [P.290 Alg.1] Line8-9 “execute I t… Call the planner to find an instruction sequence such that the resultant environment Ej satisfies the constraints”}, 
However, Misra does not expressly discloses that PR2 learning is “on-line”, but rather suggests this at [P.297 ¶5] “Real-time inference… we plan to make the inference real-time while maintaining accuracy”. This is cured by Jain.
Jain teaches: 
where the generating the in-memory representation of the meaning of the instruction, the dividing, the assigning, the generating the one or more executable scripts, and the executing steps are performed while the intelligent system is on-line {Jain [P.1 Sect.1 ¶3] “coactive learning… the robot learns a general model of the user’s preferences in an online fashion” is online learning wherein the robot is the same PR2 illustrated Fig 5}.
The references Jain and Misra have same co-author, Saxena, further utilize the same PR2 robot, and are directed to human-robot interaction thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the online learning disclosed by Jain as the suggested real-time inference of Misra as use of a known technique to improve similar devices in the same way and/or for the advantage which “not only quickly learns… teaching robots which does not rely experts’ demonstrations”, “robotic systems capable of learning from non-expert users” (Jain [P.2 ¶2], [P.13 ¶1]).
	Finally, examiner notes the standard of obviousness accorded by MPEP 2143(f) as it relates to market forces. The PR2 robot which is utilized in both the prior art and the instant application has a market cost of approximately $400,000 (each, multiagent). This suggests affordance of a high level of skill in the art. That is, platforms upon which novelty is sought is simply inaccessible to all but a select few whom have privileged access to institutional resources. Such a skilled artisan is likely to be post-doctoral with a high level of expertise in modifying such systems and methods.

With respect to claim 2, the combination of Misra and Jain teaches the method of claim 1 wherein 
	the predefined knowledge types include at least one of an object type, an object relationship type, a procedure type, and event type, a rule type, or a goal type {Misra [P.287 Tbl.3] discloses at least object type and object relationship type as “relationship_typeobj1obj2” or “affordance_typeobj”. See also [P.286 Last¶] “verb type in the parse tree”}.

With respect to claim 4, the combination of Misra and Jain teaches the method of claim 1 further comprising:  
	identifying, by the intelligent system, a context associated with the first instruction provided by the human instructor {Misra [P.289 ¶2] “we capture both the language context C and the environment context E” emphasis language context C}; and 
	utilizing the context to generate the one or more executable scripts {Misra [P.289 ¶3-4] “sth instruction-template Ds=(Cs, Es, Is, ξs)”}.

With respect to claim 5, the combination of Misra and Jain teaches the method of claim 1 wherein  
	the first instruction provided by the human instructor includes a deictic reference {Misra [P.292 Sect.8 ¶2] “The natural language command describes the high-level task but does not necessarily have the exact knowledge of the environment (e.g. it may refer to a cup while there is no actual cup in the environment)” exemplars Fig 2-3, Table 1}, the method further comprising: 
	resolving, by the intelligent system, the deictic reference included with the instruction in terms of one or more of the predefined knowledge types {Misra [P.295 ¶6-7] “The algorithm handles noisy object references as part of the instantiation procedure. For example, consider that the robot is asked to get a cup of water and there is no object of category cup in the given environment. In this case, the function Ground (‘cup’, E) will return Null and the instantiation procedure 5.1 will then find an object in the given environment which shares the most state-value pairs with the object that it saw in the training”}.

With respect to claim 6, the combination of Misra and Jain teaches the method of claim 1 wherein   
	the intelligent system is an autonomous robot agent, and the subsystems include at least one of a vision subsystem, a gripper subsystem, or a sound recording subsystem {Misra [P.296 ¶2-3] “the robot observes the scene using RGB-D sensor (Microsoft Kinect)… the user controls the gripper of the robot” subsystems vision and gripper. The robot is autonomous by [P.291 Sect6.5] “inference procedure”. See also Jain [P.1 Sect.1 ¶4] “robot trained using this approach can autonomously perform new tasks”}.

With respect to claim 9, the combination of Misra and Jain teaches the method of claim 1 wherein   
	the first instruction from the human instructor is provided at least in part through verbal instructions {Misra [P.286 Sect.3] “human gives the instructions for performing a task in natural language (see Figure 2)… For example, the following natural language command comprises of four verb clauses: Take the cup with water and then ignite the stove. Now place the cup on the stove and wait”}.

With respect to claim 10, the combination of Misra and Jain teaches the method of claim 1 wherein   
	the first instruction is received from one or more files, or an instructional video {Misra [P.282 RtCol] “verb-environment-instruction library (VEIL)… VEIL dataset comprising free-form natural language instructions and corresponding robot instruction logs” is instruction file}.

With respect to claim 11, the combination of Misra and Jain teaches the method of claim 1 further comprising:  
automatically generalizing the one or more executable scripts to a general object, based on a type of variable used in a definition of the object {Misra [P.289] “generalized variables Z… actual objects replaced by general variables Z”}.

With respect to claim 12, the combination of Misra and Jain teaches the method of claim 1 wherein   
	the object is a physical object and the environment is a physical environment {Misra [P.295 Sect.9] “robotic system… manipulate real world objects” illustrated Figs 1, 9-10. For example, [P.281 Sect.1 ¶2] “the NL instruction ‘fill the cup with water’ may require the robot to pick up a cup and fill it with water either from the tap (if there is one) or fill it from the fridge water-dispenser or whatever other means are available in the environment”}.

With respect to claim 13, the combination of Misra and Jain teaches the method of claim 1 wherein   
	the object is a virtual object and the environment is a virtual environment {Misra [P.291-92 Sect.7] “virtual simulator which presents a 3D environment to users. Figure 5 shows sample environments that are presented to the users. Each environment has around 30 objects” Figs 5-6}.

With respect to claim 14, the combination of Misra and Jain teaches the method of claim 1 wherein   
	the intelligent system is an autonomous robot or a virtual agent {Misra [P.292 ¶1] “virtual robot” is virtual agent, or [P.288 ¶2] “infer the sequence of controller instructions” is autonomous. See also Jain [P.1 Sect.1 ¶4] “a robot trained using this approach can autonomously perform new tasks”}. 

With respect to claim 15, Misra teaches: 
An intelligent system {Misra [Abstract] “PR2 robot” illustrated Figs 1, 9-10} comprising: 
an electronic memory for storing a knowledge representation and storing a first instruction for augmenting the knowledge representation with knowledge involving an object in an environment, the instruction {Misra [P.292 ¶2] “Whenever a user takes an action, it is stored in the database” and/or [P.289 Sect5.1 ¶1] “store generalized instructions” in the robot illustrated Figs 1, 9-10}
provided by a human instructor in a natural language format {Misra [P.286 Sect.3 ¶2] “human gives the instructions for performing a task in natural language (see Figure 2)”}, and 
representing knowledge related to at least one of an event, an object relation, a rule, an action, or a goal {Misra [P.287 Sect3.4 ¶3] “instruction primitive keep which accepts three arguments, object obj1, obj2, and relationship R” is object relation, again listed within instruction Table 2 [P.285]. See also [P.289 Sect5.1 ¶3] “rule based approach… map to the objects that have a relation” and/or [P.286 Sect.3 ¶2] “instructions for performing a task… instructions have arguments, e.g., grasp(objecti)” wherein task of grasp is an action}; 
one or more subsystems {Misra Figs 9-10 illustrated PR2 real robotic system, described as [P.295 Sect.9 ¶1] “end-to-end robotic system… manipulate real world objects to achieve the task” having at least [P.296 ¶2-3] “RGB-D sensor (Microsoft Kinect)… user controls the gripper” as well as [P.290 Alg.1] “dynamic programming”}; and 
one or more processors coupled to the electronic memory and the one or more subsystems, the one or more processors {Misra Figs 1 and 9-10 real robotic system for real-world tasks reasonably conveys to one of ordinary skill in the art processor coupled to memory. Such elements would not be interpreted as novel and therefore do not render non-obviousness. The technical effect endures despite variation in language so as not to obscure key functionality} configured to: 
	The remainder of this claim is rejected for the same rationale as claim 1.

Claim 16 is rejected for the same rationale as claim 2. 
Claim 17 is rejected for the same rationale as claim 6. 
Claim 18 is rejected for the same rationale as claim 12. 

With respect to claim 20, the rejection of claim 1 is incorporated along with response to remarks.
	Applicant remarks 07/23/2021 [P.19-20] notes the scope similar to claim 1, with significance pointed to as claim 20 distinguishes “task instructions” from “teaching instructions”. As identified in response to remarks, applicant notes support in specification, “first teaching instruction: A med kit is a white box […] second task instruction: keep looking out for medical emergencies”. Misra similarly discloses [P.286 Sect3.1] “Take the cup with water and” “then ignite the stove” segmented with accompanying instructions “(take,[cup,water],with:cup->water)” “ignite,[stove],ø” illustration which has been marked-up by examiner to include headers and footers in parentheses for clear mapping of claim language.

    PNG
    media_image1.png
    289
    1398
    media_image1.png
    Greyscale

	Thus, by way of example, teaching instruction corresponds wherein object (cup/medkit) is associated with relation being contents(water)/color(white) and separately task instruction is taught as ignite the stove or keep looking out for medical emergencies. Successful grounding of natural language examples like this are noted [P.294 RtCol] “fill the pot with ramen and water and then cook it” or illustrated Fig 3 with accompanying instructions illustrated for alternative embodiments. Misra further details the instructions as sequence (replete) where instruction sequence controls robot with consideration of preconditions, post-conditions, and truth conditions in modeling language over time steps of Fig 4. The system accomplishes the functionality storing generalized instructions, stored training data per [P.289 ¶1], [P.286 RtCol ¶1]. 
Finally, applicant’s reference to Figs 5A-5C amounts to incorporating a full 3-page flowchart, for which language does not precisely align with claim language. For example, step 514 discloses tagged knowledge types and claims are silent as to annotation, labelling, or tagging. Regardless, this is not specifically contested and would be in line with Misra’s identification of language parts or Jain’s object attribute labeling as is generally known throughout the art. Functionalities corresponding to that found in claim 1 are rejected for the same rationale, and the additional distinction among instructions for teaching and task is addressed by the examiner herein.

With respect to claim 21, the combination of Misra and Jain teaches the method of claim 20, wherein 
	augmenting the knowledge repository with the data representation comprises storing the data representation in a permanent storage. {Misra [P.289 ¶1] “store the generalized instruction” and/or [P.286 RtCol ¶1] “store the training data” in robot PR2 illustrated Figs 1, 9-10 further detailed as a real robot [P.284] as reasonably understood by a skilled artisan}

With respect to claim 22, the combination of Misra and Jain teaches the method of claim 20, wherein 
	receiving the task instructions includes receiving a third instruction prior to augmenting the knowledge representation to the second state of said repository; and {Misra Fig 4 time steps for sequence of instructions, e.g., instruction sequence ɪi suggests third, Nth, etc. where state E changes}
wherein interpreting the third instruction includes forming an in-memory representation of elements of the third instruction, and determining that at least one element of said elements is not represented in the knowledge representation in the first state; and wherein the method further comprises presenting a first query for requesting augmentation of the knowledge repository based on the at least one element of the representation of the third instruction; and wherein the receiving of the first teaching instruction is in response to the presenting of the first query. {Misra [P.290 RtCol] details compute of prior probability, for example, “add the average of prior probability prior (I) of every instruction I in the sequence… we add the prior probability of how often a parameter (e.g., fridge) is used for a particular instruction (e.g., grasp)”. By evaluating distribution with a prior, one reaches a statistical significance of whether or not an element is represented. The effect is such that [P.295 ¶3] “our model can handle ambiguous and incomplete NL instructions”}

12.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Misra and Jain in view of 
Tellex et al., “Asking for Help Using Inverse Semantics”, hereinafter Tellex.
With respect to claim 3, the combination of Misra and Jain teaches the method of claim 1 further comprising:  
	evaluating, by the intelligent system, the elements of the in-memory representation of the second instruction {Misra [P.289 Last¶] “if a variable z ϵ Z(s) is mapped to a cup in the new environment and was mapped to a pot in the original environment, then we prefer the template Ds if cup and pot have similar state-value pairs (e.g., both are empty). We encode it as the average difference between states of objects ξs(z) and ξ(z) for all z ϵ Z(s)” is evaluating in-mem representation over instruction series illustrated Fig 4. See also, [P.286 Sect.3 ¶3] “minimize this energy function to obtain the optimal sequence of instructions”}; 
based on the evaluating, determining that a first element of the elements is unknown to the intelligent system {Misra [P.289 Sect5.1] “unmapped variable z” is unknown element, of the elements Z(s). Exemplar, see [P.292 Sect.8 ¶2] “refer to a cup while there is no actual cup in the environment… ambiguous words”}; 
However, the combination of Misra and Jain does not disclose “generating, by the intelligent system, a query”. Tellex teaches: 
generating, by the intelligent system, a query to obtain information on the first element {Tellex [Abstract] “inverse semantics algorithm for generating effective help requests” request is query from robot, algorithm Fig 3 and illustrations such that [P.1 Sect.1 ¶3] “when the robot encounters failure, it verbally requests help from a human partner”}; 
presenting the query to the human instructor {Tellex [P.3 Sect.4] “Once the system computes a symbolic representation of the desired action, a, it searches for words, ꓥ, which effectively communicate this action to a person in the particular environmental context”}; 
receiving, at the intelligent system the first instruction from the human instructor; and based on the response from the human instruction, augmenting the knowledge representation, by the intelligent system, with knowledge related to the first element {Tellex [P.4 Sect4.4 ¶2] “augment our robot with a model of the listener’s ability to understand a request in the particular envrionment”}.
	Tellex is directed to human-robot interaction with natural language grounding thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the inverse semantics disclosed by Tellex with Misra and Jain in order to “assess the mapping between language ꓥ and the groundings Г’ for all possible values for the groundings” (Tellex [P.5 ¶1]) and/or “when robots execute these tasks autonomously, failures often occur due to perceptual errors, manipulation failures, and other issues. A key aim of current research is reducing the incidence of these type of failures” (Tellex [P.1 Sect.1 ¶1]).

13.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Misra and Jain in view of 
Zhang et al., “A Formal Analysis of Required Cooperation in Multi-Agent Planning”, hereinafter Zhang.
With respect to claim 7, the combination of Misra and Jain teaches the method of claim 1 further comprising:  
transmitting, by the intelligent system, one or more of the elements of the in-memory representation of the instruction or the one or more executable scripts from the intelligent system to a cohort agent. 
Misra discloses [P.285 ¶1] “train the robot via our teleoperation method” is transmitting. However, Misra does not disclose a “cohort agent”.
Zhang discloses [P.1] “multi-agent planning (MAP)… MAP problems with heterogeneous agents, and MAP problems with homogeneous agents. Consequently, the MAP problems that require cooperation (referred to as RC problems) are also divided into two classes – type-1RC (RC with heterogeneous agents) and type-2 RC (RC with homogeneous agents) problems. Figure 1 shows these divisions. For two classes of RC problems, we aim to identify all the conditions that can cause RC. Figure 2 presents these… a human may be remotely working with multiple robots”. That is, Zhang discloses conditions for cooperation among multi-agent systems. Further, [P.2 ¶3] “MAP formulation is based on an extension of the STRIPS language” as related to STRIPS used by Misra.
Zhang is directed to robotic interaction systems and methods thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to combine the teachings of Misra and Zhang to arrive at the invention as claimed by modifying the STRIPS preconditions or task constraints of Misra in accord with the RC required cooperation resolution of Zhang for the reason that “When a robot is assigned to a task that it cannot achieve, it is useful to determine whether the failure is due to the fact that the task is simply unachievable or the task requires more than one robot” (Zhang [P.1-2 PgBrk]). 

14.	Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Misra and Jain in view of 
Niekum et al., “Learning grounded finite-state representations from unstructured demonstrations”, hereinafter Niekum.
With respect to claim 8, the combination of Misra and Jain teaches the method of claim 1. Niekum teaches wherein   
	the first instruction is provided by the human instructor in a single encounter with the intelligent system {Niekum [P.140 ¶3] “allow a user to provide only a single demonstration of this task and have the robot correctly segment and generalize the task to new configurations” using PR2 robot as illustrated Fig 11, 14-16. See also [P.142] processor/RAM}.
	Niekum, being published in the same journal as Misra, and using the same robot as Misra, is directed to human-robot interaction thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to specify single instance generalization as disclosed by Niekum in combination with Misra since they both use Learning from Demonstration (LfD) framework. This motivation for this is to “learn tasks from unstructured demonstrations, as the majority of demonstrations were not even of the task in question, but of a sub-component unbeknownst to the robot… build a growing library of skills” (Niekum [P.140 ¶3]).

Claim 19 is rejected for the same rationale as claim 8. 


15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Broad et al., “Towards Real-Time Natural Language Corrections for Assistive Robots”, discloses real-time robotic natural language understanding.
Oh et al., “Toward Mobile Robots Reasoning Like Humans” discloses Husky platform with language grounding spatial navigation, developed Carnegie Mellon and published AAAI.
Thomason et al., “Learning to Interpret through Natural Language Commands through Human-Robot Dialog” see Fig 1.
Canal et al., “A real-time Human-Robot Interaction system based on gestures for assistive scenarios” discloses deictic interaction with multi-agent NAO and Wifibot.
Matuszek et al., “Learning from Unscripted Deictic Gesture and Language for Human-Robot Interactions” discloses per title, published AAAI.
Fu et al., “One-Shot Learning of Manipulation Skills with Online Dynamics Adaptation and Neural Network Priors” discloses 1-shot learning with PR2.
Kopicki et al., “One-Shot learning and generation of dexterous grasps for novel objects” discloses 1-shot gripper and query density.
Wang et al., “Relational Knowledge Transfer for Zero-Shot Learning” discloses 0-shot learning, published AAAI. Zero-Shot Learning > One-Shot Learning.
Taniguchi et al., “Spatial Concept Acquisition for a Mobile Robot that Integrates Self-Localization and Unsupervised Word Discovery from Spoken Sentences” see Fig 1.
Paul et al., “Efficient Grounding of Abstract Spatial Concepts for Natural Language Interaction with Robot Manipulators” discloses NLU with Baxter, MIT research.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935.  The examiner can normally be reached on M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124